UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4558



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WALTER CASSADINE BATTLES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-04-99)


Submitted: July 25, 2006                       Decided: July 31, 2006



Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, GIATRAS & WEBB, Charleston, West Virginia, for
Appellant.   Charles T. Miller, Acting United States Attorney,
Steven Ian Loew, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Walter C. Battles pled guilty, pursuant to a written plea

agreement, to one count of robbery in violation of 18 U.S.C. § 1951

(2000).     Battles was sentenced following the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005).                        The

district court applied the holding of Booker and sentenced Battles

to 97 months of imprisonment, followed by three years of supervised

release.      Counsel     has    filed   a   brief    pursuant    to   Anders    v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but addressing whether Battles’

sentence was reasonable, given his limited role in the offense, his

age at the time of the offense, and his cooperation by pleading

guilty.    Although informed of his right to file a supplemental pro

se brief, Battles has not done so.            Finding no error, we affirm.

            After   the    Supreme       Court’s     decision    in    Booker,    a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.          See United States v. Hughes, 401 F.3d 540

(4th Cir. 2005).    However, in determining a sentence post-Booker,

sentencing courts are still required to calculate and consider the

applicable guideline range as well as the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006). Id.                 If the sentence

imposed is within the properly calculated guideline range, it is

presumptively reasonable.          United States v. Green, 436 F.3d 449,

456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).


                                      - 2 -
          Battles’ sentence was both within the guideline range of

97-121 months and within the statutory maximum of twenty years

imprisonment. See 18 U.S.C. § 1951(a). Because the district court

appropriately treated the guidelines as advisory, and properly

calculated and considered the guideline range and the relevant

§ 3553(a) factors, including those enumerated by counsel, we find

the sentence reasonable.     Accordingly, we affirm.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                 - 3 -